Exhibit 10.33

 

THIS RE-INVOICING SERVICE AGREEMENT is made on December 4, 2014 (Effective Date)

BETWEEN:

 

(1) BRAMID OUTSOURCE LIMITED, (company number 49718), whose registered office is
at Crawford House 50, 50 Cedar Avenue. Hamilton Hm 11, Bermuda (Service
Provider); and

 

(2) UTi WORLDWIDE INC. (company number 141257) whose registered office is at
Midocean Chambers, Road Town, Tortola, British Virgin Islands (Customer),
together with those Affiliated Companies which agree to be bound by this
Agreement by executing an Accession Schedule, each also a Customer.

INTRODUCTION

 

A. From time to time Customer may enter into commercial trade transactions with
Suppliers (as defined below) for the sale of goods and/or the supply of services
to Customer.

 

B. Service Provider has agreed, pursuant to the terms set out herein, to provide
a settlement and re-invoicing service in connection with the provision of a
Buyer-centric supply chain finance programme provided by Financial Institution.

AGREEMENT

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement, the following terms shall have the following meanings:

Accession Schedule means the form of accession agreement set out at Schedule 2.

Account Receivable means the right of Supplier to receive any and all present
and future payments of money due and payable, whether due now or payable in the
future as a result of the Supply Agreement.

Advance Date means the date Customer specifies in the relevant request under
clause 2.1(a) as the date on which it wishes payment to be made to the
Disbursement Account.

Affiliated Company means any company that is directly or indirectly controlled
by or under common control of, or with, Customer.

Business Day means any day that is not a Saturday, Sunday or other day on which
banks in London are required or permitted to close.

Customer Agreement means the agreement executed between Customer’s ultimate
parent company, Customers and Financial Institution under which parent company
gives an irrevocable and unconditional undertaking to make or procure the making
of certain payments.

Disbursement Account means the bank account details of Customer, which are set
out in Schedule 1, or such other bank account as may have been notified to
Service Provider in writing and has been confirmed in writing by the Financial
Institution as validated.

Financial Institution means Greensill Capital (UK) Limited.

LIBOR means the rate established by the Financial Institution (calculated on the
basis of actual days elapsed over a 360-day year) which is equal to the offered
rate for the applicable LIBOR rate period on the day the applicable Service
Invoice(s) and form of PAUF are issued to Customer pursuant to clause 2.1(b),
and which appears on an appropriate publicly available service, as may be
selected by Financial Institution, for displaying the offered rate for deposits
in Dollars (or other appropriate currency) in the London interbank market. The
applicable LIBOR rate period will be the next closest LIBOR rate period to the
number of days between the Advance Date and including the Maturity Date for the
applicable Service Invoice e.g. for Service Invoices with a Maturity Date which
is any of 151 to 180 days after the Advance Date then the LIBOR rate period
shall be 180 days).

Maturity Date means, in relation to a Service Invoice, the 180th day (or such
other tenor agreed in writing by Financial Institution) after the

Advance Date, or where such day does not fall on a Business Day, then the
preceding Business Day.

Service Invoice means an invoice for the Servicing Fee.

Servicing Fee means the fee chargeable by Service Provider in respect of
provision of the Settlement Advance, calculated as follows: amount of Settlement
Advance ÷ (1-(Transaction Rate * (number of days between, and including, the
Advance Date and the Maturity Date ÷ 360)).

Settlement Advance means, with respect to any Supplier Invoice, the total amount
of the funds set out in a request made pursuant to clause 2.1 (a).

Supplier means an entity, including without limitation any Affiliated Company,
to which Customer wishes payment to be made in accordance with the terms of this
Agreement.

Supplier Invoice means an invoice raised by Supplier in respect of an Account
Receivable.

Supply Agreement means the agreement between Supplier and Customer for the sale,
supply and purchase of goods and/or services and pursuant to which Account
Receivable arise.

Transaction Rate means LIBOR plus 9.5% or such other percentage agreed in
writing by Customer and Financial Institution from time to time and notified to
Service Provider.

 

2. SETTLEMENT AND RE-INVOICE PROCESS

 

2.1 From time to time Customer may submit Supplier Invoices for settlement
according to the following process:

 

  a) Customer submits a request for settlement (in whole or in part) of a
Supplier Invoice to Service Provider together with the following information:
(i) Supplier; (ii) Supplier Invoice number; (iii) amount of Settlement Advance;
and (iv) proposed Advance Date.

 

  b) On receipt of the above request Service Provider will issue and deliver to
Customer the related Service Invoice(s), the form of the PAUF (as defined in the
Customer Agreement) and accompanying Customer authorisation letter.

 

  c) Customer shall, if it wishes to proceed, execute the PAUF and authorising
letter and submit the same to Financial Institution, in accordance with the
Customer Agreement, at least three Business Days prior to the relevant Advance
Date.

 

  d) The Financial Institution may elect to fund the Settlement Advance
whereupon it is understood that the following sequence of events will occur:
(i) Financial Institution purchases the Service Invoice from the Service
Provider at a price equal to the Settlement Advance; and (ii) Financial
Institution pays an amount equal to the Settlement Advance into the Disbursement
Account on the Advance Date or, if such a day is not a Business Day, the next
Business Day.

 

  e) Customer shall, as paying agent for the Service Provider, transfer the
Settlement Advance to the applicable Supplier to pay the relevant Supplier
Invoice or reimburse itself for the relevant Supplier Invoice if already paid.

 

2.2 Where Financial Institution does not elect to fund the Settlement Advance
pursuant to clause 2.1(d), and therefore decides not to purchase the Service
Invoice from the Service Provider then the related Service Invoice is
automatically cancelled and the Service Provider waives its rights related to
that cancelled Service Invoice to receive payment from UTi Worldwide Inc. under
clause 2.2 of the Customer Agreement.

 

2.3 UTi Worldwide Inc. shall pay Service Invoices on or before the Maturity
Date.

 

2.4

Without prejudice to Service Provider’s other rights and remedies, where all or
any part of the sums due on a Service Invoice have not been paid when due and
payable, interest on the unpaid amount

 

 

1



--------------------------------------------------------------------------------

shall accrue daily, from the date of non-payment to the date of actual payment
(both before and after judgment), at the Transaction Rate and shall be payable
by UTi Wordlwide Inc.

 

2.5 All payments made pursuant to this Agreement shall be made in the currency
of the relevant invoice. UTi Wordlwide Inc. shall comply with all applicable
foreign exchange regulations and shall assume all exchange differences and
charges incurred with respect to the payment of the relevant Settlement Advance,
Supplier Invoice and Service Invoice.

 

3. UNDERLYING TRANSACTIONS

 

3.1 Customer shall only submit Supplier Invoices in respect of genuine and
lawful trade transactions arising in the ordinary course of business for the
sale, supply and purchase of goods and/or services between Customer and
Supplier. Customer shall not submit Supplier Invoices for investment or
arbitrage functions or purposes, or for any money laundering purpose, or in
contravention of any applicable law.

 

3.2 Customer acknowledges and agrees that neither the Service Provider nor the
Financial Institution shall have any responsibility or liability for disputes
that arise between Customer and Supplier or any other third party with respect
to the Supply Agreement, the related goods and/or services or otherwise.

 

3.3 Nothing in this Agreement shall constitute a release or waiver of, or
limitation on, any rights Customer may have against Supplier, including any
right to seek damages or a refund from Supplier of amounts paid pursuant to a
Supply Agreement and/or the relevant Supplier Invoice. The parties acknowledge
that this clause does not create rights against Service Provider or Financial
Institution.

 

4. DURATION

 

4.1 This Agreement shall commence on the Effective Date and shall terminate,
without notice, automatically on termination or expiry of the Customer
Agreement.

 

4.2 Termination or expiry of this Agreement shall not affect any rights,
remedies, obligations or liabilities of the parties that have accrued up to the
date of termination or expiry. For the avoidance of doubt, the obligation of
Customer to pay Service Invoices shall survive the termination or expiry of this
Agreement or the Customer Agreement or the default by any party under this
Agreement.

 

5. NOTICES

 

5.1 Any notice (which term shall in this clause 5 include any other
communication) required to be given under or in connection with this Agreement
shall, except where otherwise provided, be in writing, in the English language
and sent to the relevant party at the address set out in this Agreement above.
Any party to this Agreement may notify the other party of any change to this
address by written notice.

 

5.2 Service Provider shall be entitled to rely upon without further enquiry, any
communication which Service Provider believes in good faith to be given or made
by Customer irrespective of any error or fraud contained in the communication or
the identity of the individual who sent the communication or by whom it was
purported to be sent.

 

5.3 A copy of any notice served by Customer in accordance with the preceding
clauses shall also be sent by email to Financial Institution:
legal.notice@greensill.com.

 

6. GENERAL

 

6.1 This Agreement represents the final agreement of the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to such subject matter. No provision
of this Agreement may be amended or waived except by a writing signed by the
parties hereto. This Agreement shall bind and inure to the benefit of the

  respective successors and permitted assigns of each of the parties; provided,
however, that Customer may not assign any of its rights hereunder without
Service Provider’s prior written consent, given or withheld in Service
Provider’s sole discretion. Customer accepts and consents to Service Provider
transferring any and all of its right, title and interest in and to any Service
Invoice, to Financial Institution.

 

6.2 This Agreement may be executed in two or more counterparts, which together
shall constitute one Agreement.

 

6.3 Subject to clause 6.4, no person who is not a party to this Agreement shall
have any rights under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement.

 

6.4 Financial Institution shall be entitled to enforce the benefits conferred
upon it by clause 6.1 with respect to each Service Invoice that has been
transferred to it by Service Provider. Financial Institution may at any time
assign the rights conferred upon it by this clause 6.4 to subsequent transferees
on the Service Invoice.

 

7. GOVERNING LAW

 

7.1 This Agreement and rights and obligations (whether contractual,
quasi-contractual or non-contractual) arising out of or in connection with it
shall be governed by and construed in accordance with the laws of England and
Wales.

 

7.2 Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration under the LCIA Rules, which Rules are
deemed to be incorporated by reference into this clause. The number of
arbitrators shall be one. The seat, or legal place, of arbitration shall be
London, England. The language to be used in the arbitral proceedings shall be
English.

 

SIGNED BY SIGNED BY

/s/ WH Biddulph

/s/ Thomas Irvin

{Signature} {Signature}

WH Biddulph

Thomas Irvin

{Name} {Name}

Director

Treasurer

{Position} {Position} For and on behalf of For and on behalf of Service Provider
Customer

SCHEDULE 1

Disbursement Account

 

Disbursement

Account

Bank name Bank Mendes Gans, N.V.

 

Bank address

 

619, Herengracht

Amsterdam

Netherlands

1017 CE

 

IBAN

 

NL58BKMG0261121375

 

SWIFT

 

BKMGNL2A

 

Account Name

 

UTI WORLDWIDE INC / NO.2 A/C

 

Account number

 

NL58BKMG0261121375

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

Accession Schedule

This Accession Schedule is made the [    ] day of [    ] 20[    ] and is made
pursuant to an Agreement dated [    ] day of [    ] 20[    ] between Bramid
Outsource Limited (Service Provider) and [                    ] (Customer).

With effect from the date hereof, it is hereby agreed that [insert name of the
Acceding Customer] a company duly incorporated under the laws of {name of
relevant jurisdiction} with company registration number {insert number}
(Acceding Customer) becomes a party to the Agreement and is bound by the terms
of the Agreement as a Customer.

Acceding Disbursement Account: [insert]

 

Acceding Disbursement Account Bank name

 

Bank address

 

Sort Code

 

SWIFT

 

Account number

 

SIGNED BY SIGNED BY

 

 

{Signature} {Signature}

 

 

{Name} {Name}

 

 

{Position} {Position} For and on behalf of For and on behalf of Service Provider
Acceding Customer

 

 

 

3